FILED
                             NOT FOR PUBLICATION                             MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XI LIU,                                          No. 09-70759

               Petitioner,                       Agency No. A099-697-131

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Xi Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the new standards governing adverse credibility determinations

created by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies between Liu’s testimony and the documentary evidence

he submitted, as well as numerous inconsistencies within his documentary

evidence. See id. at 1047-48 (adverse credibility determination was reasonable

under the Real ID Act’s “totality of the circumstances” standard). In the absence

of credible testimony, Liu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Liu’s CAT claim is based on the same testimony the agency found

not credible, and he points to no other evidence showing it is more likely than not

he will be tortured if returned to China, his CAT claim also fails. See id. at 1156-

57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                                                               09-70759